Citation Nr: 0307471	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  97-29 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for partial 
amputation of the left little finger with ankylosis of the 
left middle and ring fingers (minor), currently evaluated as 
30 percent disabling, to include entitlement to an 
extraschedular.

2.  Entitlement to an increased evaluation for residuals of 
fractured left metatarsals 4 and 5, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied increased evaluations for partial 
amputation of the left little finger with ankylosis of the 
left middle and ring fingers (minor) and residuals of 
fractured left metatarsals 4 and 5.

This case was previously before the Board in April 2000 at 
which time it was remanded for additional development.


REMAND

When this case was previously before the Board in April 2000 
it was remanded, in part, for consideration of extraschedular 
and because the VA examination of May 1997 was inadequate to 
permit disability evaluation.  38 C.F.R. § 4.2 (2002); Massey 
v. Brown, 7 Vet. App. 204(1994).  Specifically, the 
examination was deficient in the area of assessing factors 
described in 38 C.F.R. §§ 4.40 and 4.45 as mandated by DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include 
functional loss due to pain, more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.

As a result of the remand, the veteran underwent another VA 
examination and the physician was requested to address these 
specific issues and others.  The Board has reviewed the 
September 2000 VA examination report and, although a vast 
majority of the requested topics were addressed, some were 
not.

In addition, the January 2003 supplemental statement of the 
case (SSOC) provided the regulations for extraschedular 
ratings, but failed to show that the regulations were 
considered in the reasons and bases.

When a Board remand is not complied with, as is the situation 
in this case, it is necessary to remand the case until full 
compliance is achieved.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Court of Appeals for Veterans Claims (Court) held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.

The Board regrets that there is further delay in the 
resolution of this issue; however, additional information is 
necessary in order to accurately evaluate the veteran's 
disabilities.

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
disabilities of left hand fingers and 
left foot since September 2000.  After 
securing the necessary releases, the RO 
should request copies of any medical 
records that have not been previously 
obtained.  Any such records obtained 
should be associated with the claims 
file.  Unsuccessful attempts at procuring 
any medical records must be documented in 
writing.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2002) are fully complied 
with and satisfied. 

3.  After responses and/or medical 
records have been obtained and associated 
with the claims file, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination to determine the 
nature and extent of disability from the 
little finger, ring finger, and middle 
finger of the left hand, and residual of 
fractures to the 4th and 5th metatarsals 
of the left foot.  It should be assured 
that the veteran is unaccompanied during 
the examination.  Only those individuals 
considered essential by the physician 
should be present.  Send the claims 
folder to the physician for review.  Any 
tests or studies deemed necessary to make 
this determination should be undertaken 
or ordered by the physician.  The report 
should indicate that the records were 
reviewed.  The examiner should set forth 
all objective findings regarding the 
above referenced disabilities.  The 
examiner is to comment on each of the 
following:

a.  Partial amputation of the left finger 
and ankylosis of the left ring and middle 
fingers.  Note the range of motion for 
the joints of these fingers and report on 
any ankylosis found.  The physician 
should also identify any objective 
evidence of pain, painful motion, or 
functional loss due to pain as a result 
of the veteran's disabilities of the left 
little, ring, and middle fingers.  If 
there is functional ankylosis, the 
position in degrees should be given, if 
feasible.  

The extent of any weakened movement, 
excess fatigability or incoordination 
should be specifically assessed.  The 
physician should also express an opinion, 
if feasible, as to whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and express this in 
terms of additional limitation of motion 
during flare-ups.  If not feasible, the 
examiner should so state.  

State whether or not the disabilities 
associated with these fingers result in 
no effective function other than that 
which would be equally well served by an 
amputation stump with a suitable 
prosthetic appliance.

b.  Left metatarsals 4 and 5.  The 
physician should identify any objective 
evidence of pain, painful motion, or 
functional loss due to pain.  The extent 
of any weakened movement, excess 
fatigability or incoordination should be 
specifically assessed.  The physician 
should also express an opinion, if 
feasible, as to whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and express this in 
terms of additional limitation of motion 
during flare-ups.  If not feasible, the 
examiner should so state.  

Comment on whether or not there is 
malunion of metatarsals 4 and 5.  If 
there is malunion, assess the degree in 
terms of moderate, moderately severe, and 
severe.  If there is no malunion, assess 
the overall disability resulting from the 
fractured metatarsals in terms of 
moderate, moderately severe, and severe.  
Make note of any left foot disability and 
residual functional impairment of the 
left foot that is attributable solely to 
the fractured metatarsals, 4 and 5.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.  

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  Consideration should be given to 
whether the evidence warrants referral of 
extraschedular consideration.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




